Citation Nr: 0209271	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
infectious hepatitis, type C.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1993 and January 1997 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1993 
rating decision, the RO granted service connection for 
infectious hepatitis, type C, and assigned a noncompensable 
evaluation.  In the January 1997 rating decision, the RO 
denied reopening the claim for service connection for post-
traumatic stress disorder.

In December 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  Infectious hepatitis, type C, is currently healed and 
nonsymptomatic.

2.  The RO denied service connection for post-traumatic 
stress disorder in January 1993, and the veteran did not 
appeal this decision as to this claim within one year of the 
decision.

3.  The veteran has brought forth competent evidence of a 
diagnosis of post-traumatic stress disorder, which must be 
considered in order to fairly decide the merits of the claim.  

4.  The veteran does not have post-traumatic stress disorder 
based upon a verified stressor.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
infectious hepatitis, type C, have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.114, Diagnostic Code 7345 (2001).

2.  The January 1993 rating decision denying service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2001).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for post-traumatic stress disorder is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 1993 and January 1997 rating 
decisions, the November 1993 and April 1997 statements of the 
case, and the April 1997, April 1998, May 1998, February 
1999, and February 2001 supplemental statements of the case, 
the RO informed the veteran of the evidence necessary to 
establish a higher evaluation for infectious hepatitis, type 
C, and of the evidence necessary to establish service 
connection for post-traumatic stress disorder.  The Board 
notes that the RO initially denied the veteran's claim for 
post-traumatic stress disorder by stating that he had not 
submitted new and material evidence.  The RO subsequently 
determined that the veteran had submitted new and material 
evidence and reopened the claim and adjudicated it on the 
merits.  In the November 1993 and April 1997 statements of 
the case, and the April 1998 supplemental statement of the 
case, the RO also provided the veteran with the relevant 
regulations that applied to his claims.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative at the respective times, Veterans 
of Foreign Wars of the United States and the Disabled 
American Veterans (the veteran is currently represented by 
the Disabled American Veterans).  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran has stated that he has received VA 
treatment for both of these disabilities.  The record 
reflects that the RO obtained the VA treatment records, dated 
from 1992 to 2000 and associated them with the claims file.  
The veteran has submitted private medical records, and the RO 
also obtained relevant private medical records that the 
veteran had indicated existed, which pertained to the 
veteran's claims.  The veteran had indicated he had received 
treatment at the medical center at the University of 
California, Davis.  The RO requested those records.  The 
University of California wrote to VA and informed it that it 
would need to submit the cost of copying the records prior to 
it sending them.  In a statement received in August 1997, the 
veteran stated that while he was treated at the University of 
California, Davis, it was only once and did not relate to 
treatment for post-traumatic stress disorder.  Rather, he 
stated that it was a short meeting with a physician, who 
educated him on hepatitis.  He stated that he was not 
examined.  Thus, the Board finds that VA need not obtain that 
one record.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo VA examinations related to his 
claims.

The Board notes that the veteran had an RO hearing in 
December 1997.  In April 1998, the Hearing Officer issued a 
supplemental statement of the case, wherein he continued the 
denial of service connection for post-traumatic stress 
disorder and continued the noncompensable evaluation for 
infectious hepatitis, type C.  In May 1998, the veteran 
submitted a VA Form 9, Appeal to the Board of Veterans' 
Appeals.  Next to the questions where it asked him what kind 
of hearing he wanted, he stated, "See attached VA Form 21-
4138."  The attached form was typed and indicated that the 
veteran wanted a hearing.  In July 1998, the veteran's 
representative asked him whether he wanted a hearing for his 
claim for an increased evaluation for hepatitis or his claim 
for service connection for post-traumatic stress disorder or 
both.  The representative stated that he would await the 
veteran's reply.  The record reflects that no reply was made.  
The Board finds that another clarification as to the subject 
of the RO hearing is not needed.  The veteran had a hearing 
in December 1997.  In July 1998, less than one year after his 
hearing, he was asked to clarify the subject of his 
subsequent hearing, and he chose to ignore it.  The Board 
finds that to request another clarification would be a waste 
of government resources.  Thus, the Board has determined that 
there is no hearing request pending at this time.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Infectious Hepatitis, Type C

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
infectious hepatitis, type C.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Infectious hepatitis, which is healed and nonsymptomatic 
warrants a noncompensable evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.  Infectious hepatitis with demonstrable 
liver damage with mild gastrointestinal disturbance warrants 
a 10 percent evaluation.  Id.  When there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures, a 
30 percent evaluation is warranted.  Id.  With moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, a 60 percent 
evaluation is warranted.  Id.  With marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy, a 100 percent evaluation is 
warranted. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 0 percent.  In December 1992, denied a history of 
abnormal liver function, weight loss, chronic fever, and 
night sweats.  The veteran stated that he had a liver biopsy 
done, which showed mild fatty infiltration.  The examiner 
entered a diagnosis of history of hepatitis C.  In February 
1998, the veteran reported that he had no symptoms from his 
liver.  The examiner stated that the physical examination was 
limited to systems affected by the liver.  The findings were 
negative.  The examiner noted that he had reviewed the 
laboratory testings from 1992 to the present time in relation 
to the veteran's liver function, which had shown normal 
findings.  He entered a diagnosis of status post hepatitis B 
and C with no evidence of chronic active hepatitis or chronic 
persistent hepatitis.

The Board finds that the above-described findings show that 
the service-connected infectious hepatitis, type C, is no 
more than 0 percent disabling.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  The VA examiner who conducted the 
examination in 1998 stated that the veteran had no evidence 
of active hepatitis.  There have been no clinical findings of 
any liver damage or active hepatitis, to include any 
symptoms.  The Board has determined that the preponderance of 
the evidence is against an evaluation in excess of 0 percent.

The Board must now consider whether an evaluation in excess 
of 0 percent is warranted and finds that it is not.  The 
evidence of record has not shown that the veteran has 
demonstrable liver damage with mild gastrointestinal 
disturbance to warrant a 10 percent evaluation.  At the time 
of the 1992 and 1998 VA examinations, the veteran denied any 
symptoms related to his liver.  However, in the veteran's VA 
Form 9, submitted in January 1994, he stated that he lied at 
the time of the 1992 examination, when he denied fever, 
fatigue, and chills because he was worried that it could 
affect his job.  The Board finds that the veteran's report of 
symptoms at the time of the examinations to be more probative 
of his symptoms than his allegation in the VA Form 9.  The 
laboratory findings were reviewed by the examiner in February 
1998, which included findings from 1992 to 1998, and he 
determined that the findings related to the veteran's liver 
were normal.  When this finding is weighed against the 
veteran's allegations, the Board finds that a medical 
professional's opinion is more probative than the veteran's 
subjective complaints, particularly when the subjective 
complaints are contradictory to his report of medical history 
at the times of his examination.  Thus, the veteran's 
infectious hepatitis, type C, is no more than 0 percent 
disabling.

The veteran is competent to report his symptoms; however, his 
statements do not serve to warrant an evaluation in excess of 
0 percent for infectious hepatitis, type C.  To the extent 
that the veteran has asserted that he warrants a compensable 
evaluation, the medical findings do not support an increased 
evaluation.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

III.  Post-Traumatic Stress Disorder

The Board notes that the record reflects that the RO found 
that new and material evidence had been presented to reopen 
the claim for service connection for post-traumatic stress 
disorder, as the claim was adjudicated on its merits.  While 
the Board agrees that new and material evidence has been 
presented, the issue of whether new and material evidence has 
been submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, 
there must be a finding that new and material evidence has 
been presented.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  In addition, 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001), requires that each decision of the 
Board include a "written statement of the Board's findings 
and conclusions, and the reasons and bases for those findings 
and conclusions, on all material issues of fact and law 
presented in the record."  As such, the Board will herein 
conduct a brief discussion of the reasons and bases for its 
conclusion that new and material evidence has been presented, 
thereby reopening the claim for service connection for post-
traumatic stress disorder.

At the time of the January 1993 denial of service connection 
for post-traumatic stress disorder, the veteran had not 
brought forth competent evidence of a diagnosis of post-
traumatic stress disorder.  In the current appeal, the 
veteran has brought forth competent evidence of a current 
diagnosis of post-traumatic stress disorder.  As such, the 
record now includes evidence indicating a diagnosis of and 
treatment for post-traumatic stress disorder, which was 
missing at the time of the 1993 decision, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection.  
See 38 C.F.R. § 3.156(a).  Therefore, the Board finds that 
the additional evidence submitted since January 1993 rating 
decision constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for 
post-traumatic stress disorder, and the claim is reopened.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO adjudicated the claim on the merits 
in supplemental statements of the case.  As stated above, the 
veteran has been provided with the evidence necessary to 
substantiate his claim for service connection for post-
traumatic stress disorder on the merits.  Additionally, the 
veteran's arguments have been based on his asserting that he 
has post-traumatic stress disorder, which is related to 
service.  Thus, the veteran has been provided with the 
opportunity to argue his case on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

While this appeal was pending, the applicable regulations 
regarding service connection for post-traumatic stress 
disorder, 38 C.F.R. § 3.304(f), were amended on June 18, 
1999, effective March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).  The amended 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed inservice stressor.

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing post-traumatic 
stress disorder, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808.

With respect to the first element (a diagnosis of post-
traumatic stress disorder), the United States Court of 
Appeals for Veterans Claims (the Court) has held that "a 
clear (that is, unequivocal) post-traumatic stress disorder 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable 
[Diagnostic and Statistical Manual of Mental Disorders (DSM)] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of post-traumatic 
stress disorder would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition." Id. 
at 141.

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence.'"  Cohen, 
10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 11.38 (Aug. 26, 
1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, 10 Vet. App. 128; Moreau, 9 Vet. App. 
389; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The VA 
ADJUDICATION MANUAL M21-1 (M21-1) provides that the required 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  
See M21-1, part VI, formerly 7.46.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder.  The reasons follow.

The Board will concede that a diagnosis of post-traumatic 
stress disorder has been entered based upon the veteran's 
report of the inservice stressors.  However, the veteran's 
claim fails because he has not brought forth evidence to 
corroborate his inservice stressors.  

The veteran's occupational specialty was that of an 
ammunition storage specialist.  He did not receive any awards 
that would indicate that he engaged in combat.  The veteran 
alleged various stressors since 1992, which stressors, as 
reported, have changed throughout the appeal process.  When 
the veteran first reported his stressors in 1992, he stated 
that he was close to death on many occasions.  He stated that 
he had to take the lives of others and watched many of his 
comrades killed.  The veteran stated that one of the things 
that bothered him "more than anything" was seeing children 
zipped into body bags.  He stated that he had a girlfriend 
while he was in Vietnam and when he went to see her one day, 
he found that she had been decapitated.  At a December 1992 
VA psychiatric evaluation report, the veteran stated that he 
was under pressure all the time because he was around 
ammunition and that he was concerned that a mortar or some 
type of shell would ignite the ammunition.  He stated that as 
it turned out, there were no significant explosions.  The 
examiner stated that the veteran reported that the only 
particularly traumatic event that he could recall was when he 
and a friend were leaving the commissary and that it blew up 
seconds after he and his fellow comrade left the store.  The 
veteran stated that he saw a lot of dead bodies.

In October 1996, the veteran reported that he was on guard 
duty one night and that the next morning, a sergeant came 
around waking up other men.  He stated that when the sergeant 
attempted to wake up one man, that his head fell off because 
he had been decapitated.  The veteran asserted that he killed 
30 to 40 Viet Cong and 10 to 12 civilian Vietnamese children.  
He also reported that he had been stabbed by a Vietnamese 
person in the armpit while sitting outside of a brothel.  The 
veteran stated that he then pulled out a gun and killed this 
person.  He stated that he never told anyone this story, 
which is why he did not receive a Purple Heart.

At the December 1997 RO hearing, the veteran told the story 
of being in a truck and a Vietnamese person coming over to 
him and attempting to steal his watch.  He stated that the 
guy drove by and grabbed his watch and pulled his arm and 
that he pulled out his gun and shot him four times.  He also 
told the story of when he was stabbed.  The veteran stated 
that he was treated at a Vietnamese hospital for his stab 
wound.  In February 1998, the veteran stated that he was 
wounded in Vietnam when a bullet ricocheted and hit him in 
the left leg.

The RO attempted to verify these stressors by submitting them 
to the United States Army Service Center for Research of Unit 
Records (USASCRUR).  None of the stressors that the veteran 
alleged could be verified.  The USASCRUR had enclosed a unit 
history, which did not show that the veteran's unit had 
engaged in combat.

The Board finds that the veteran's allegations of his various 
stressors are not credible.  The veteran initially stated 
that he saw his girlfriend in a decapitated state.  After he 
mentioned her in his 1992 statement, he never mentioned her 
again.  He stated that he missed being blown up at a 
commissary by minutes.  He later claimed that he was stabbed 
but did not tell anyone because he was outside of a brothel.  
The veteran stated that a fellow soldier had been 
decapitated.  In February 1998, the veteran alleged that he 
had been hit with a bullet when it ricocheted.  The veteran's 
varying stories as to what happened in Vietnam are not 
consistent.  The veteran has attempted to explain why he 
varies his stories and it is because he has such difficulty 
remembering everything that happened while he was out there.  
The Board finds that the inconsistent statements are too 
varying for VA to believe his allegations, and the Board is 
reluctant to extend credibility to this argument.  In support 
of the Board's finding, the USASCRUR was unable to verify any 
of the veteran's inservice stressors.  The report from the 
USASCRUR does not show that the veteran's unit was exposed to 
combat.  Thus, the veteran's allegations of all these 
inservice stressors are given little probative value.  
Regardless, the veteran has not brought forth any 
corroboration as to these inservice stressors, and the Board 
finds that the preponderance of the evidence is against a 
finding that such inservice stressors occurred.

As stated above, a noncombat stressor must be supported by 
"credible supporting evidence."  Here, the only evidence 
that supports the veteran's allegation of the inservice 
stressors are his statements and testimony, to include his 
reporting the history of the incident to examiners when being 
evaluated.  The veteran's statements, by themselves, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an inservice stressor consist solely of after-
the-fact medical nexus evidence.  See Cohen, 10 Vet. App. 
128; Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. at 166.  

While the Board has considered the doctrine of affording the 
veteran the benefit of the doubt with regard to the issue on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  See 38 C.F.R. § 
3.102 (2001); Gilbert, 1 Vet. App. at 51.

The Board does not dispute that the veteran has a psychiatric 
disorder; however, the record does not support a finding that 
the veteran has post-traumatic stress disorder attributable 
to his military service, or any incident therein.  As stated 
above, the evidence of record does not verify that the 
veteran engaged in combat, and there is no credible 
supporting evidence that his alleged combat and non-combat 
stressors occurred, apart from the veteran's lay statements 
and testimony.  Therefore, the veteran's claim for service 
connection for post-traumatic stress disorder, fails on the 
bases that all of the elements required for a such a showing 
under 38 C.F.R. § 3.304(f) have not been met.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for post-traumatic stress disorder.


ORDER

Entitlement to an initial compensable evaluation for 
infectious hepatitis, type C, is denied.

Service connection for post-traumatic stress disorder is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

